DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed7/8/2022. Claims 1, 3-5, 7-8, 11-14 and 17 were amended. Claims 10 were cancelled. Claims 1-9 and 11-17 are presently pending and presented for examination.

	


Response to Remarks/Arguments
In regards to Claim Objection: Applicant’s arguments, filed 7/8/2022, with respect to claims 1-9 and 11-17 have been fully considered and are  persuasive, the objection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (f): Applicant’s arguments, filed 7/8/2022, with respect to claims 1-9 and 11-17 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (b): Applicant’s arguments, filed 7/8/2022, with respect to claims 1-9 and 11-17 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 112 (a): Applicant’s arguments, filed 7/8/2022, with respect to claims 1-9 and 11-17 have been fully considered and are  persuasive, the rejection has been withdrawn.
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments, filed 7/8/2022, with respect to claims 1-9 and 11-17 have been fully considered and are not persuasive.
In regards to Applicant’s response that “Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for package delivery to vehicle, building or facility. Amended claim 11 recites "a server including a plurality of functional units realized by executing one or more including an information acquisition unit, an accommodation situation notification unit" Applicant respectfully submits that these new limitations further render amended claim 1 as patent-eligible and further remove it from an abstract idea alleged by the Examiner. Independent claims 12-14 and 17 recite similar/the same limitations are patent eligible for the same reasons as claim 1. Accordingly, Applicant respectfully submits that claims 1, 12-14, and 17 recite patentable subject matter.”, (See Remarks, pg. 10).
Examiner respectfully disagrees, claims are recited towards organizing human activity, specifically managing interactions between individuals as the claims recite the reservation of an entity to accept delivery of a package using computing elements to perform the abstract idea.

Response to Prior Art Arguments
Applicant's prior art arguments filed 7/8/2022 are moot in light of the newly cited Gupta and Wilkinson.


	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for package delivery to vehicle, building or facility.

Step 2A – Prong 1
Independent Claims 1, 12-14 and 17 as a whole recite a method of organizing human activity.  The limitations reciting “perform an operation of a delivery service in which an inside of a vehicle, a building, or a facility used by a user is designated as a delivery destination of a package, or perform a support of the operation, the information comprising: acquire information on an accommodation situation of an object accommodated inside the vehicle, the building, or the facility; and notify the user of the accommodation situation based on the information acquired by the information acquisition unit” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (server, memory, information processing device, information acquisition unit, accommodation situation notification unit of claim 1; server, memory, information processing device of claim 12; server, memory, medium, information processing program, information processing device of claim 13; server, memory, mobile terminal, imaging function, predetermined external device of claim 14; server, memory, medium, image acquisition program, mobile terminal, imaging function, predetermined external device of claim 17) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-9 and 11-17 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (server, memory, information processing device, information acquisition unit, accommodation situation notification unit of claim 1; server, memory, information processing device of claim 12; server, memory, medium, information processing program, information processing device of claim 13; server, memory, mobile terminal, imaging function, predetermined external device of claim 14; server, memory, medium, image acquisition program, mobile terminal, imaging function, predetermined external device of claim 17).  The server, memory, information processing device, information acquisition unit, accommodation situation notification unit of claim 1; server, memory, information processing device of claim 12; server, memory, medium, information processing program, information processing device of claim 13; server, memory, mobile terminal, imaging function, predetermined external device of claim 14; server, memory, medium, image acquisition program, mobile terminal, imaging function, predetermined external device of claim 17, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-9, 11 and 15-16 are also directed to same grouping of methods of organizing human activity.  The additional elements of the server (claims 3-5), information processing device (claims 2-9, 11), information acquisition unit (claims 2-4 and 9, 11), imaging function (claims 2, 9), accommodation situation notification unit (claims 2, 4), terminal (claims 2-8), email address (claims 2-5, 7-8), social networking service account (claims 2-5, 7-8), delivery completion notification unit (claims 3), accommodation amount determination unit (claims 4-5), delivery work procedure change unit (claims 5-8), display device (claims 6-7), website (claims 6-7), application program (claims 6-7), external device (claims 15-16), mobile terminal (claims 2, 9 and 16), sensor (claim 9) amount to mere instructions as discussed above.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  

	
	

		
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta et al (US Patent Application Publication No. 20130261792 - hereinafter Gupta) in view of Wilkinson et al (US Patent Application Publication No. 20180315013 - hereinafter Wilkinson).
Re. claim 1, Gupta teaches:
An information processing device configured to perform an operation of a delivery service in which an inside of a vehicle, a building, or a facility used by a user is designated as a delivery destination of a package, or perform a support of the operation, the information processing device comprising: 
a server including a plurality of functional units realized by executing one or more programs stored in memory of the server, the plurality of functional units including an information acquisition unit, an accommodation situation notification unit, wherein: [Gupta; ¶61-¶62].
the information acquisition unit configured to acquire information on an accommodation situation of an object accommodated inside the vehicle, the building, or the facility; and [Gupta; ¶86 shows use of sensors to detect objects inside locker such as “presence detection sensor 271 and/or motion sensor 272 may be used to detect the presence or absence of objects within the storage compartment and/or the motion of placing an object in the storage compartment”].
the accommodation situation notification unit configured to notify the user of the accommodation situation based on the information acquired by the information acquisition unit.  [Gupta; ¶86-¶87 shows notification sent to customer that package is ready for pickup upon placement inside locker such as “Upon receipt of a closed-door notification and confirmation that the items have been placed in the storage compartment, a message may be delivered to the customer that the items are available for pickup at the pickup location, as in 713”].
the information acquisition unit is configured to acquire information on a request history of the package requested with the inside of the vehicle, the building, or the facility as the delivery destination; [Gupta; ¶103 and ¶115 state the continuous monitoring of the storage compartment to record activity (history) with regards to the package specifically ¶115 states “the customer is retrieving the ordered items from the open storage compartment(s), the process 1300 may also actively monitor the opened storage compartment to confirm retrieval of the ordered items. For example, an image capture device 273 included within the open storage compartment may be used to visually monitor and optionally record video of the ordered items being removed from the open storage compartment”. Additionally, ¶116 states that the monitoring can be reviewed or analyzed at a later time (request history) such as “if the image capture device 273 within the storage compartment had been activated, video or images captured by the image capture device 273 may be reviewed or analyzed to confirm whether any items remain within the storage compartment. In addition or as an alternative thereto, the presence detection sensor 271 and/or motion sensor 272 within the storage compartment may be queried to determine whether items remain in the storage compartment. If it is determined that the storage compartment is not empty, a determination is made as to whether an item is being returned”].
the server is configured to estimate the accommodation situation of the object accommodated inside the {locker} based on the request history. [Gupta; ¶48 shows along with the use of the sensor to record activity, along with monitoring the opening/closing of the compartment, as items are added/removed from container from the opening/closing of the compartment, the monitoring also provides the amount of space that remains available within the compartment].
Gupta doesn’t teach, Wilkinson teaches:
the server is configured to estimate the accommodation situation of the object accommodated inside the vehicle […]; [Wilkinson; Figs. 1-2 shows container 200 that can be placed anywhere in the vehicle, the container has plurality of compartments for storage, as stated in ¶28-¶31. While ¶31 determines how long an item is occupied in the container as it states “the control circuit 102 may periodically perform a reading of tags in the portable retail container 200 to determine which of the retail items 212, 214 are still in the portable retail container 200 when the tag reader is positioned to read tags within the compartment. As such, the control circuit 102 may determine a length of time the retail item has been stored in the portable retail container 200 based on time of initial read of the tag and the time of most current read of the tag”. ¶26 shows number of compartments available for storage in a vehicle such as “number of compartments available in the portable retail container. In such example of a portable retail container having two compartments, the control circuit may send a message to the electronic device associated with the delivery agent instructing the delivery agent to place the package of raw chicken wings in the first compartment and instruct that the gallon of milk and the pint of blueberries be placed in the second compartment”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Wilkinson in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it presents “the option of delivering retail items into the portable retail container provides the benefit of convenient and secure delivery of retail items when the customer is”, [Wilkinson; ¶33].

Re. claim 12,
Information processing method of claim 12 substantially mirrors the information processing device of claim 1.

Re. claim 13,
Medium of claim 13 substantially mirrors the information processing device of claim 1. Additionally, Gupta teaches medium as shown in ¶57.

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta in view of Wilkinson in view of Lauka et al (US Patent No. 10627244 - hereinafter Lauka).
Re. claim 2, Gupta in view of Wilkinson teaches information processing device according to claim 1.
Gupta doesn’t teach, Lauka teaches:
wherein: 
the information acquisition unit is configured to acquire a capture image of the inside captured at a time of delivery of the package from a mobile terminal that is carried by a deliverer of the package and is equipped with an imaging function; and [Lauka; Col. 9 lines 4-20 shows receiving delivery confirmation with an image for where delivery was dropped off from the courier who took the image as “along with any applicable annotations 323 received from the courier. As part of the delivery confirmation, an image 103 of the delivery location 106 (FIG. 3) is depicted within the customer user interface 329. As illustrated, the image 103 depicts a package 403 c placed at the delivery location 106. The image 103 with the package 403 c may, for example, have been generated with the courier client application 333 in order for a courier or other delivery person to confirm that items 319 (FIG. 3) included in an order 316 (FIG. 3) had been delivered at the requested delivery location 106.”].
the accommodation situation notification unit is configured to provide a notification of the capture image to a user's predetermined terminal, a user's email address, or a user's predetermined social networking service account.  [Lauka; Col. 13 lines 36-59 shows notification in form of a message sent to the customer telling them the package has been delivered with an image. Additionally, Col. 6 lines 1-17 shows the photo shown in Fig. 4c is a photo received on the user interface from the user’s end as it states it is executed on “customer client device” and it further clarifies what the client devices maybe as “customer client device 100 and/or the courier client device 200 may include, for example, a processor-based system such as a computer system. Such a computer system may be embodied in the form of a desktop computer, a laptop computer, personal digital assistants, cellular telephones, smartphones, set-top boxes, music players, web pads, tablet computer systems, game consoles, electronic book readers, or other devices with like capability. The customer client device 100 and/or the courier client device 200 may include a display”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lauka in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 3, Gupta in view of Wilkinson in view of Lauka teaches information processing device according to claim 2.
Gupta doesn’t teach, Lauka teaches:
the server further comprising a delivery completion notification unit configured to provide a notification of a delivery completion of the package to the predetermined terminal, the email address, or the user’s predetermined social networking service account, when the capture image is acquired.  [Lauka; Col. 13 lines 36-59 shows notification in form of a message sent to the customer telling them the package has been delivered with an image. Additionally, Col. 6 lines 1-17 shows the photo shown in Fig. 4c is a photo received on the user interface from the user’s end as it states it is executed on “customer client device” and it further clarifies what the client devices maybe as “customer client device 100 and/or the courier client device 200 may include, for example, a processor-based system such as a computer system. Such a computer system may be embodied in the form of a desktop computer, a laptop computer, personal digital assistants, cellular telephones, smartphones, set-top boxes, music players, web pads, tablet computer systems, game consoles, electronic book readers, or other devices with like capability. The customer client device 100 and/or the courier client device 200 may include a display”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lauka in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4-5 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta in view of Wilkinson in view of Schenken et al (US Patent Application Publication No. 20140278099 - hereinafter Schenken) in view of Skaaksrud et al (US Patent Application Publication No. 20150349917 - hereinafter Skaaksrud).
Re. claim 4, Gupta in view of Wilkinson teaches information processing device according to claim 1.
Gupta doesn’t teach, Schenken teaches:
the server further comprising an accommodation amount determination unit configured to determine whether or not an accommodation amount of the object accommodated inside exceeds a predeterminedTSN201707568US00TFN170739-US103 criterion based on the information acquired by the information acquisition unit, [Schenken; ¶73-¶74 shows determining location is unavailable to accept additional deliveries due to the volume exceeding a particular percentage for the location’s capacity such as “the system is adapted to determine that an attended delivery/pickup location is unavailable to accept additional deliveries if the estimated volume or number of parcels stored at the attended delivery/pickup location (or to be stored at the attended delivery/pickup location) is within a particular predetermined percentage of the attended delivery/pickup location's capacity. For example, if the attended delivery/pickup location is determined to be at 95% maximum capacity, the system may determine that the attended delivery/pickup location is unavailable to accept additional deliveries”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Schenken in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gupta doesn’t teach, Skaaksrud teaches:
wherein the accommodation situation notification unit is configured to provide a notification of a determination result to a user's predetermined terminal, a user's email address, or a user's predetermined social networking service account, when the accommodation amount determination unit determines that the accommodation amount exceeds the predetermined criterion.  [Skaaksrud; ¶702 shows sending a notification to the user’s access device (user’s terminal) to notify them in regards to an alternative shipping solution, with one of the reasons due to the desired area’s inability to accept more delivery due to being at maximum capacity such as “method 8100 continues by providing a proactive notification about an alternative shipping solution to the user access device based upon the shipping information and a shipping status for the shipping facility. For example, exemplary shipping information may identify a particular shipping service desired, and the shipping status information for the facility may indicated that desired service is not offered or is temporarily offline (e.g., due to equipment maintenance issues, inability to accept more due to being a maximum capacity, or the like)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 5, Gupta in view of Wilkinson in view of Schenken in view of Skaaksrud teaches information processing device according to claim 4.
Gupta doesn’t teach, Skaaksrud teaches:
the server further comprising a delivery work procedure change unit configured to provide a notification, when the accommodation amount determination unit determines that the accommodation amount exceeds a predetermined criterion, to a user's {predetermined terminal, a user's email address, or a user's predetermined social networking service account} such that at least a procedure change regarding a delivery work of the package is requested to a delivery service company, [Skaaksrud; ¶702 shows notification providing a work procedure change as it provides an alternative shipping solution such as “method 8100 continues by providing a proactive notification about an alternative shipping solution to the user access device based upon the shipping information and a shipping status for the shipping facility. For example, exemplary shipping information may identify a particular shipping service desired, and the shipping status information for the facility may indicated that desired service is not offered or is temporarily offline (e.g., due to equipment maintenance issues, inability to accept more due to being a maximum capacity, or the like)”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Skaaksrud in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gupta doesn’t teach, Schenken teaches:
the change including: 
a temporary suspension of the delivery work of the package yet to be delivered, [Schenken; ¶74 and ¶77, specifically in ¶77 when it mentions “holding” (temporary suspension) for the delivery yet to be delivered, and then it states it would be delivered at a later time, more importantly it states with the change, the recipient is informed such as “hold the parcel for a predetermined period of time, deliver the parcel to the particular attended delivery/pickup location at a later time, and inform the intended recipient of the scheduling change”].
a redelivery of the package yet to be delivered at a date and time different from a date and time currently set, and [Schenken; ¶76-¶77 shows the system providing the recipient with guidance, specifically when a location is experiencing increase in volume, packages won’t be accepted for any of those days, and will have to be rerouted, which then goes to ¶77 when it states when a location has inadequate capacity to accept parcel, the parcel is held for predetermined period of time and is delivered at a later time, and the recipient is also notified as it states “a logistics system or other system may determine that a particular parcel is en route to a particular attended delivery/pickup location that has inadequate capacity to accept the parcel. In such cases, the system may, for example: (1) block the delivery of the parcel to the particular attended delivery/pickup location, re-route the parcel to an alternative attended delivery/pickup location, and inform the intended parcel recipient of the change”].
a change of the delivery destination of the package yet to be delivered.  [¶74 and ¶77, shows rerouting the deliveries to a different location such as “For example, if the attended delivery/pickup location is determined to be at 95% maximum capacity, the system may determine that the attended delivery/pickup location is unavailable to accept additional deliveries. In such a case, the system may reroute parcels scheduled to be delivered to the attended delivery/pickup location to an alternative attended delivery/pickup location”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Schenken in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 11, Gupta in view of Wilkinson in view of Schenken in view of Skaaksrud teaches information processing device according to claim 4.
Gupta teaches:
wherein the information acquisition unit is configured to acquire information on a user's opening history of a door that allows access to the inside of the vehicle, the building, or the facility.  [Gupta; ¶86 records the opening of the compartment such as “an image capture device 273 included within the open storage compartment may be used to visually monitor and optionally record video of placement of the items in the storage compartment”, as the system records the opening of compartment, this presents user’s opening history for a door allowing access to inside of compartment].

Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta in view of Wilkinson in view of Schenken in view of Skaaksrud in view of Klingenberg et al (US Patent Application Publication No. 20080004995 - hereinafter Klingenberg).
Re. claim 6, Gupta in view of Wilkinson in view of Schenken in view of Skaaksrud teaches information processing device according to claim 5.
Gupta doesn’t teach, Klingenberg teaches:
wherein the delivery work procedure change unit is configured to cause a display device of the predetermined terminal to display a website for the procedure change or a window of an application program which links to the website and is installed in the predetermined terminal, by the notification to the predetermined terminal.  [Klingenberg; ¶33 first states the deliverer notifying the consignee that there’s a package coming such as “Typically, although not required, the consignee is aware of an impending package delivery. This may occur via several ways. In one common embodiment, the carrier may notify the consignee of an impending delivery”. Then, ¶33-¶35 shows user accessing website to personalize (delivery work procedure change) the delivery of the package. In regards to the terminal, shown in ¶63 it can be “notification can be directed to a personal digital assistant (PDA), cell phone, computer, pager, or other device”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Klingenberg in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 7, Gupta in view of Wilkinson in view of Schenken in view of Skaaksrud teaches information processing device according to claim 5.
Gupta doesn’t teach, Klingenberg teaches:
wherein the delivery work procedure change unit is configured to provide, to the email address or the user’s predetermined social networking service account, a notification including link information for causing a display device of a terminal in use which is used by the user to display a website for the procedure change or a window of an application program which links to the website and is installed in the terminal in use. [Klingenberg; Fig. 9 shows user logging in to their account, additionally ¶59 states the user can access the system via their computer or the like such as “Registration may occur by the consignee accessing the CSS 104 by using a consignee computer 100 (e.g., a home computer, work computer, etc.) to access a web site hosted by the CSS 104”. Fig. 11  shows element 1102 which states “email notification for once a package information is transmitted to UPS”. Fig. 13 thru Fig. 20 show interaction from user and system upon inputting their tracking number associated with delivery to orchestrate a change to the delivery based on their desired preferences. ¶54 shows user signing onto their account and being redirected through prompts to process changes. ¶90 shows user receiving a notification email to process changes such as “modifications and updates can also occur on a per-package or per-delivery basis. For example, in response to an email notification sent to the consignee's email address, the consignee can access the carrier's website (proactively or through a link provided in the email), provide the tracking number for the package, and indicate certain delivery instructions or DCR for the package”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Klingenberg in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 8, Gupta in view of Wilkinson in view of Schenken in view of Skaaksrud teaches information processing device according to claim 5.
Gupta doesn’t teach, Klingenberg teaches:
wherein the delivery work procedure change unit is configured to provide, to the predetermined terminal, the email address, or the user’s predetermined social networking service account, a notification including information specifying all packages yet to be delivered, for which the inside of the vehicle, the building, or the facility is designated as the delivery destination.  [Klingenberg; ¶63 and Fig. 11 shows user selecting options 1102 and 1104 to send notifications in regards to packages yet to be delivered as they’re information relating to UPS receiving package in 1102 and element 1104 is a reminder to be sent 24 hours prior to delivery].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Klingenberg in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta in view of Wilkinson in view of Schenken in view of Skaaksrud in view of Lauka.
Re. claim 9, Gupta in view of Wilkinson in view of Schenken in view of Skaaksrud teaches information processing device according to claim 4.
Gupta doesn’t teach, Lauka teaches:
wherein the information acquisition unit is configured to acquire, from a mobile terminal that is carried by a deliverer of the package and is equipped with an imaging function, a capture image of the inside of the vehicle, the building, or the facility captured at a time of delivery of the package, or detection information on the accommodation amount output from a sensor provided inside the vehicle, the building, or the facility.  [Lauka; Col. 9 lines 4-20 shows receiving delivery confirmation with an image for where delivery was dropped off from the courier who took the image as “along with any applicable annotations 323 received from the courier. As part of the delivery confirmation, an image 103 of the delivery location 106 (FIG. 3) is depicted within the customer user interface 329. As illustrated, the image 103 depicts a package 403 c placed at the delivery location 106. The image 103 with the package 403 c may, for example, have been generated with the courier client application 333 in order for a courier or other delivery person to confirm that items 319 (FIG. 3) included in an order 316 (FIG. 3) had been delivered at the requested delivery location 106.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Lauka in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14-15 and 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lauka et al (US Patent No. 10627244 - hereinafter Lauka) in view of Gupta in view of Wilkinson.
Re. claim 14, 
Lauka teaches:
An image acquisition method executed by a mobile terminal that is equipped with an imaging function and is carried by a deliverer of a company that operates a delivery service in which an inside of a vehicle, a building, or a facility used by a user is designated as a delivery destination of a package, the image acquisition method comprising: 
imaging the inside of the vehicle, the building, or the facility by the deliverer using the imaging function at a time of delivery of the package; and [Lauka; Col. 9 lines 4-20 shows receiving delivery confirmation with an image for where delivery was dropped off from the courier who took the image as “along with any applicable annotations 323 received from the courier. As part of the delivery confirmation, an image 103 of the delivery location 106 (FIG. 3) is depicted within the customer user interface 329. As illustrated, the image 103 depicts a package 403 c placed at the delivery location 106. The image 103 with the package 403 c may, for example, have been generated with the courier client application 333 in order for a courier or other delivery person to confirm that items 319 (FIG. 3) included in an order 316 (FIG. 3) had been delivered at the requested delivery location 106.”].
transmitting, to a predetermined external device, a capture image inside the vehicle, the building, or the facility captured by the imaging.  [Lauka; Col. 13 lines 36-59 shows notification in form of a message sent to the customer device telling them the package has been delivered with an image].
with a server including a plurality of functional units realized by executing one or more programs stored in memory of the server; [Lauka; Col. 3 lines 33- 47].
Lauka doesn’t teach, Gupta teaches:
acquiring information on a request history of the package requested with the inside of the vehicle, the building, or the facility as the delivery destination, with the server; [Gupta; ¶103 and ¶115 state the continuous monitoring of the storage compartment to record activity (history) with regards to the package specifically ¶115 states “the customer is retrieving the ordered items from the open storage compartment(s), the process 1300 may also actively monitor the opened storage compartment to confirm retrieval of the ordered items. For example, an image capture device 273 included within the open storage compartment may be used to visually monitor and optionally record video of the ordered items being removed from the open storage compartment”. Additionally, ¶116 states that the monitoring can be reviewed or analyzed at a later time (request history) such as “if the image capture device 273 within the storage compartment had been activated, video or images captured by the image capture device 273 may be reviewed or analyzed to confirm whether any items remain within the storage compartment. In addition or as an alternative thereto, the presence detection sensor 271 and/or motion sensor 272 within the storage compartment may be queried to determine whether items remain in the storage compartment. If it is determined that the storage compartment is not empty, a determination is made as to whether an item is being returned”].
estimating the accommodation situation of the object accommodated inside the {locker} based on the request history, with the server. [Gupta; ¶48 shows along with the use of the sensor to record activity, along with monitoring the opening/closing of the compartment, as items are added/removed from container from the opening/closing of the compartment, the monitoring also provides the amount of space that remains available within the compartment].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Gupta in the system of Lauka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gupta doesn’t teach, Wilkinson teaches:
the server is configured to estimate the accommodation situation of the object accommodated inside the vehicle […]; [Wilkinson; Figs. 1-2 shows container 200 that can be placed anywhere in the vehicle, the container has plurality of compartments for storage, as stated in ¶28-¶31. While ¶31 determines how long an item is occupied in the container as it states “the control circuit 102 may periodically perform a reading of tags in the portable retail container 200 to determine which of the retail items 212, 214 are still in the portable retail container 200 when the tag reader is positioned to read tags within the compartment. As such, the control circuit 102 may determine a length of time the retail item has been stored in the portable retail container 200 based on time of initial read of the tag and the time of most current read of the tag”. ¶26 shows number of compartments available for storage in a vehicle such as “number of compartments available in the portable retail container. In such example of a portable retail container having two compartments, the control circuit may send a message to the electronic device associated with the delivery agent instructing the delivery agent to place the package of raw chicken wings in the first compartment and instruct that the gallon of milk and the pint of blueberries be placed in the second compartment”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Wilkinson in the system of Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since it presents “the option of delivering retail items into the portable retail container provides the benefit of convenient and secure delivery of retail items when the customer is”, [Wilkinson; ¶33].

Re. claim 15, 
Lauka in view of Gupta in view of Wilkinson teaches image method of claim 14.
Lauka teaches:
wherein the capture image is transmitted to the external device that manages information on the vehicle, the building, or the facility by the transmitting.  [Lauka; Col. 12 lines 5-50 shows images being sent from customer/recipient and courier to the delivery assistance application (external device) which manages the images on the building to be able to verify whether the correct package was delivered to the correct location such as “delivery assistance application 313 may compare two media files 322 (FIG. 1) in order to confirm that the correct items 319 (FIG. 3) were delivered at a delivery location 106 (FIG. 3). The first media file 322 may, for example, have been received from a customer client device 100 when a customer provided a media file 322 such as an image 103 (FIG. 1) of the delivery location 106 for the customer's order 316. The second media file 322 may, for example, have been received from a courier client device 200”].

Re. claim 17,
Medium of claim 17 substantially mirrors the method of claim 14. Additionally, Lauka teaches medium as shown in Col. 16 lines 4-19.

Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lauka in view of Gupta in view of Wilkinson in view of Kodama et al (US No. 20030126123 - hereinafter Kodama).
Re. claim 16, Lauka in view of Gupta in view of Wilkinson teaches image acquisition method according to claim 14.
Lauka doesn’t teach, Kodama teaches:
further comprising deleting the capture image in the mobile terminal, when the capture image has been transmitted toTSN201707568US00TFN170739-US 106the external device by the transmitting.  [Kodama; ¶149 shows image is deleted after the delivery date].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Kodama in the system of Lauka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628